Citation Nr: 0615830	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition 
claimed as cardiac arrhythmia and mitral insufficiency.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin condition 
claimed as jungle rot.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a bilateral hip 
disability.

7.  Entitlement to service connection for joint swelling, 
pain, and muscle stiffness as a result of exposure to 
herbicides.

8.  Entitlement to service connection for a respiratory 
disability as a result of exposure to herbicides.

9.  Entitlement to a compensable rating for malaria. 

10.  Entitlement to an assignment of an initial compensable 
rating for scars, residuals of shell fragment wounds of the 
buttock and groin.

11.  Entitlement to an assignment of an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Lincoln, Nebraska.  The adjudications on appeal are as 
follows: (1) a July 2002 decision that granted service 
connection for malaria and assigned a noncompensable rating, 
and denied service connection for a heart condition claimed 
as cardiac arrhythmia and mitral insufficiency, hypertension, 
scars (residuals of shell fragment wounds of the buttock and 
groin), and a skin condition claimed as jungle rot; (2) a 
September 2003 decision that denied service connection for 
hearing loss and granted service connection for PTSD and 
initially assigned a rating of 50 percent; and (3) a February 
2004 decision that granted service connection for scars, 
residuals of shell fragment wounds of the buttock and groin 
and initially assigned a noncompensable rating, and (4) a 
March 2004 decision that denied service connection for a 
bilateral foot condition, a bilateral hip condition, joint 
swelling, pain, and muscle stiffness as a result of exposure 
to herbicides, a respiratory condition as a result of 
exposure to herbicides, and TDIU.

The issues of entitlement to service connection for a heart 
condition claimed as cardiac arrhythmia and mitral 
insufficiency, a skin condition claimed as jungle rot, and 
for a respiratory disability as a result of exposure to 
herbicides are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not shown in service and post-service 
treatment records show an initial diagnosis of hypertension 
in the mid 1980's; competent medical evidence shows no 
relationship exists between hypertension and service or a 
service-connected disability.

2.  Hearing loss is not shown in service and post-treatment 
records show no hearing loss disability until 2003; there is 
no competent medical evidence that establishes a relationship 
between the current hearing loss and service.

3.  Service medical records are negative for any findings 
attributed to a bilateral hip disability, a bilateral foot 
disability, and a disability manifested by joint swelling, 
pain, and muscle stiffness; post service treatment records do 
not show peripheral neuropathy until 48 years after the 
veteran's discharge from service.

4.  Competent medical evidence shows the veteran's service-
connected malaria is not manifested by active malaria disease 
or residuals of malaria.

5.  The veteran's service-connected scars, residuals of shell 
fragment wounds of the buttock and groin are well healed and 
have no current manifestations of limitation of motion, pain 
on examination, or instability.

6.  The veteran's service-connected PTSD is manifested by 
subjective complaints to include intrusive thoughts, 
nightmares, avoidance, sleep disruption, hypervigilance, 
restriction of social activities, an inability to get along 
with others, and an inability to maintain gainful employment, 
and objective evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as difficulty in understanding complex commands and 
difficulty in establishing and maintaining effective work and 
social relationships; it is not manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.

7.  The veteran's service-connected disabilities do not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  Hearing loss was not incurred in or aggravated by 
military service and may not be presumed to be of service 
onset.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).

3.  Service connection for a bilateral foot disability or 
peripheral neuropathy, to include as a result of herbicide 
exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  Service connection for a bilateral hip disability or 
peripheral neuropathy, to include as a result of herbicide 
exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

5.  Service connection for a disability manifested by joint 
swelling, pain, and muscle stiffness or peripheral 
neuropathy, to include as a result of herbicide exposure, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

6.  The criteria for assignment of an initial compensable 
rating for scars, residuals of shell fragment wounds of the 
buttock and groin, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, 
Diagnostic Code 7805 (2005).

7.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.88b, Diagnostic Code 6304 (2005).

8.  The criteria for assignment of an initial rating in 
excess of 50 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2005).

9.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the April 2002 VCAA notice letter to the veteran 
preceded the July 2002 initial rating decision.  The August 
2003 VCAA notice letter to the veteran preceded the September 
2003 initial rating decision.  The December 2003 VCAA notice 
letter to the veteran preceded the March 2004 initial rating 
decision.  And the July 2004 VCAA notice letter to the 
veteran preceded the October 2004 readjudication of the 
downstream issue of an initial rating in excess of 50 percent 
for PTSD.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Also see VAOPGCPREC 7-2004.  Additional VCAA notices 
were sent in October 2003, April 2005, and August 2005.  The 
notices collectively comply with the four requirements in 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that they 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
the claimant is expected to provide; (3) inform the claimant 
about the information and evidence that VA will attempt to 
provide on his behalf; and (4) request the claimant provide 
any evidence in his possession that pertains to the claim.  
The notice letters addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case with regard to the veteran's service 
connection claims, the veteran was informed of the necessity 
of the existence of a disability and a connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection is not 
warranted for hypertension, hearing loss, bilateral foot 
disability, bilateral hip disability, and a disability 
manifested by joint swelling, pain, and muscle stiffness in 
this appeal, the degree of disability and an effective date 
for service connection for these disabilities are not issues 
before the Board.  With regard to PTSD and shell fragment 
wound scars, the veteran was informed of the degree of 
disability element, but since staged ratings are not 
warranted, effective dates are not an issue before the Board.  
In sum, the lack of notice has no prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, to address the 
nature and etiology of all disabilities claimed by the 
veteran and the degree of impairment for disabilities for 
which an increased rating was claimed.  There is sufficient 
medical evidence of record to make a decision on all claims 
on appeal decided herein.
Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service connection may be presumed for arthritis, for 
cardiovascular renal disease, including hypertension, and for 
organic diseases of the nervous system, including 
sensorineural hearing loss, if it is manifested to a degree 
of 10 percent within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the non disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Thus, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards of 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

The veteran's service-connected malaria is currently 
evaluated as noncompensable under 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).  Malaria, as an active disease 
is assigned a rating at 100 percent.  According to the Note 
within the code, the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage are to be rated 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (2005).

The veteran's scars, residuals of shell fragment wounds of 
the buttock and groin, are evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (Scars, other).  Under this code scars 
are evaluated based on limitation of motion of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The veteran's PTSD has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005) (Post-traumatic stress 
disorder), as 50 percent disabling.  A 50 percent evaluation 
is provided where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.    

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, lay statements, VA records for treatment from 2001 
to 2005, private treatment records, VA examination reports 
and his contentions, as presented in hearing testimony and 
argument.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Hypertension

The evidence in this matter does not establish service 
connection for hypertension on any basis.  

Apparently, the veteran contends that his hypertension arose 
during service.  During his hearing at the RO, his testimony 
indicated that treatment providers were discussing 
hypertension while he was in service.  As to this assertion, 
the service medical records are silent.  A review of the 
record indicates a slightly elevated reading (140/90) during 
the cardiology consultation from his enlistment physical 
examination in September 1965, and another elevated reading 
(150/92) while he was hospitalized in December 1966, but no 
evaluation for high blood pressure was done and no diagnosis 
of hypertension appears in the service medical records 
despite the multiple cardiology work-ups.  As to the 
veteran's recollection of hypertension being discussed, the 
Board notes that the Court has found that such an assertion, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The veteran's testimony also indicated that he was initially 
diagnosed no later than 1971.  However, there is no treatment 
of record that confirms this.  Of note, the veteran underwent 
a VA compensation cardiology examination in February 1968, 
which shows a blood pressure reading of 160/80.   Again, no 
diagnosis of hypertension is shown nor is any particular 
concern expressed with regard to hypertension.  The first 
indication of concern is not manifested in treatment records 
until 1982.  Private records, which date back to August 1976, 
show in  March 1982, an assessment of questionable borderline 
hypertension and a treatment plan to get some blood pressure 
readings recorded on the veteran in the future.  Blood 
pressures taken in April and May 1982 show slightly elevated 
readings ranging from 132 to 148 systolic and from 82 to 100 
diastolic.  Although there is still no diagnosis shown, it is 
clear that the veteran's doctor became very concerned about 
hypertension in the mid-1980's.  A diagnosis of hypertension 
was not made at that time and no treatment for such ensued.  
The veteran's blood pressure was monitored again in May 1986, 
when blood pressure was 150/110 and 144/100 on two occasions.  
A note in June 1986 reflects a plan to talk with the veteran 
about his blood pressure.  

It is not until over 19 years after the veteran left the 
service that treatment for hypertension is implemented.  
Notes from September 1988 indicate initial treatment for 
hypertension, in that the veteran's doctor prescribed Hytrin 
and planned to check blood pressure again in two weeks.  The 
blood pressure reading on the date of the note was 165/110.  
The Board concludes from this evidence that service 
connection for hypertension is not warranted either directly 
or presumptively, the latter being based on the disability 
arising and being 10 percent disabling within one year of 
discharge.  The medical evidence conflicts with an initial 
diagnosis being made shortly after service, as many years go 
by before hypertension is given any attention or 
consideration.  For this reason, the Board finds the medical 
records to be more probative and, therefore, more credible 
than the veteran's memory as to when the initial diagnosis 
was made.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 
(1995) (For oral testimony, a hearing officer can consider: 
"demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits."  For documentary evidence: "A VA adjudicator 
may properly consider internal consistence, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran.")   

Service connection for hypertension as secondary to a 
service-connected disability, such as malaria or PTSD, is not 
established.  The only competent evidence in addressing the 
issue is the September 2005 VA examiner's opinion that it is 
less likely than not that the veteran's hypertension is a 
result of his malaria or PTSD.  In other words, the 
probability of an etiological relationship is less than 50 
percent.  The VA examiner's opinion appears to be supported 
by a thorough cardiology examination, a review of the claims 
file, and a rationale.  The clinician explains that PTSD, as 
a psychological condition, is not the etiological factor in 
the development of hypertension.  He also refers to current 
medical literature in excluding malaria as the etiological 
factor.  The examiner also opines that there is no basis to 
support a theory of aggravation.  Because the examiner's 
opinion is so well supported, obtaining additional medical 
examination or opinions is unnecessary.  And in any case, the 
Board is not free to substitute its own judgment for that of 
a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In summary, the preponderance of the evidence is 
against service connection for hypertension on any basis.  
Accordingly, the Board concludes service connection for 
hypertension is not warranted.

Hearing Loss

The evidence with regard to hearing loss fails to establish 
service incurrence.  

The veteran contends that he underwent excessive noise 
exposure from artillery, search and destroy missions, B-52 
bombings, and gunfire while in combat.  The combat provisions 
of 38 U.S.C.A. § 1154(b) do not create a statutory 
presumption that a combat veteran's claimed disability is 
service-connected, but it is an evidentiary mechanism which 
lightens the burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  In the instant case, there is 
clear and convincing evidence that hearing loss was not 
incurred in service.

Service medical records show hearing within normal limits on 
the veteran's pre-induction physical examination, with pure 
tone thresholds at 5 decibels (dB) at 500, 1000, 2000, and 
4000 Hertz (Hz) and 15 dB at 3000 Hz bilaterally.  See 
Hensley, 5 Vet. App. at 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss).  When the 
veteran underwent his ETS physical examination in November 
1967, just four weeks before he left the service, pure tone 
thresholds were zero at 500, 1000, and 4000 Hz bilaterally 
(no pure tone threshold is recorded at 3000 Hz).  The results 
of his separation physical examination alone are clear and 
convincing evidence of no service incurrence of a hearing 
disability.  Notably, findings of hearing loss are not 
reflected in private medical records, dated from August 1976 
to October 2003.  The Board also notes the absence of 
complaint of service incurrence of hearing loss on the 
veteran's initial application for disability compensation in 
January 1968 and his second application filed in April 2002.  
It is not until July 2003, some 36 years after his service 
ended, that the veteran claims he incurred hearing loss in 
service.  Finally, the VA compensation examiner concluded in 
August 2003 that it is unlikely that the veteran's current 
hearing loss occurred during military service.

In summary, the evidence is clear and convincing that the 
veteran did not incur hearing loss in service because 
available, contemporaneous medical records show normal 
hearing when the veteran was discharged from service; and 
over 35 years elapsed after service before the veteran's 
initial complaint of hearing loss.  Consequently, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.
 
Bilateral Foot Disability, Bilateral Hip Disability, and 
Joint Swelling, Pain, and Muscle Stiffness as a Result of 
Exposure to Herbicides

The veteran contends that he has disabilities of his feet and 
hips in addition to a joint swelling, pain, and muscle 
stiffness disability that are all a result of exposure to 
herbicides.  Service connection is not established for any of 
these three disabilities because service incurrence is not 
shown and the veteran does not have any diagnoses pertaining 
to the feet, hips, or joint swelling, pain, and muscle 
stiffness that have been recognized by the Secretary of the 
VA to be a result of exposure to herbicides.  Moreover, there 
is no credible, independent medical evidence that links the 
three claimed disabilities to herbicides.  

Turning first to the issue of direct service connection, the 
Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).   In the instant case, the evidence fails to 
establish in-service incurrence or aggravation of a disease 
or injury.  No findings pertaining to a bilateral foot 
disability, or a bilateral hip disability, or a joint 
swelling, pain, and muscle stiffness disability are shown in 
service medical records.  Notably, when the veteran underwent 
examination shortly before his discharge, the clinical 
evaluation of the veteran's neurologic system and lower 
extremities was normal.  The veteran gave no history of any 
foot or hip injuries at that time and he denied foot trouble 
and swollen, painful joints.  Therefore, a chronic disability 
has not been shown in service.  Post-service, the veteran did 
not assert any hip or feet disabilities or a joint swelling, 
pain, and muscle stiffness disability when he filed his 
initial claim for disability benefits in January 1968 and a 
VA compensation examiner found the veteran's musculoskeletal 
and nervous systems were without abnormality in February 
1968.  Treatment records indicate that initial complaints of 
joint pains are recent, beginning in 2002.  Consequently, the 
Board concludes that there is no evidence of continuity of 
symptomatology from service.  

Post-treatment records show VA clinicians in primary care and 
rheumatology ruled out psoriatic arthritis and peripheral 
synovitis as diagnoses in March 2005 and September 2005, 
respectively.  Rheumatology Clinic notes dated in August 2005 
indicate an assessment of generalized arthralgias (Dorland's 
Illustrated Medical Dictionary, 29th Ed. defines arthralgia 
as pain in a joint) and some peripheral neuropathy.  
Arthralgia or pain in a joint is a symptom, which generally 
does not warrant service connection without an identified 
basis for the symptom.  As the Court has stated, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  (The notable 
exception to this rule is 38 C.F.R. § 3.317, which permits, 
in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.)  38 C.F.R. § 3.317 is not for application, as the 
appellant is not a "Persian Gulf veteran."  With regard to 
the peripheral neuropathy diagnosis, there is no medical 
evidence of a nexus between an in-service injury or disease 
and the veteran's current diagnosis.  Because the evidence 
fails to demonstrate a chronic disability of peripheral 
neuropathy in service or continuity of symptomatology from 
service onward, the Board concludes that service connection 
for peripheral neuropathy is not warranted on a direct basis.

The evidence does not substantiate presumptive service 
connection under 38 C.F.R. § 3.309(a), as the veteran's 
diagnosis of peripheral neuropathy was not made until 2005, 
and treatment records demonstrate that his complaints 
pertaining to his feet, hips, and joint swelling, pain, and 
muscle stiffness, precede his diagnosis only by a few years.  
As such, a compensable peripheral neuropathy disability is 
not shown within one year of the veteran's discharge, as 48 
years elapsed between active duty and diagnosis.  The 
evidence also fails to support presumptive service connection 
for a bilateral hips, feet, and joint swelling, pain, and 
muscle stiffness disability as a result of exposure to 
herbicides under 38 C.F.R. § 3.309 (e).  Although VA 
clinicians have diagnosed peripheral neuropathy, the 
diagnosis clearly does not meet the definition of "acute and 
subacute peripheral neuropathy" that is associated with 
exposure to herbicides.  As noted, service medical records 
and medical records shortly after service reveal no 
disability pertaining to the hips, feet, and joint swelling, 
pain, and muscle stiffness.  The veteran's peripheral 
neuropathy manifested decades later, rather than weeks or 
months after exposure to an herbicide agent, as the 
regulations require.  The Secretary has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).  The statement by D.J.H., M.D. 
that the veteran's "joint swelling and joint pain and muscle 
stiffness and soreness... potentially could be caused by the 
Agent Orange" is not probative, as it presents only a remote 
possibility, not a favorable assessment of medical 
probability. (Emphasis added.)  See Stegman, 3 Vet. App. at 
230 (1992); see also Obert v. Brown, 5 Vet. App. at 33 (1993)

In summary, the evidence in this matter preponderates against 
service connection for a bilateral hip disability, a 
bilateral foot disability, and a joint swelling, pain, and 
muscle stiffness disability, because service incurrence for 
these claimed disabilities has not been established and 
peripheral neuropathy, as diagnosed here, has not been linked 
to exposure to herbicides.  Accordingly, service connection 
for a bilateral hip disability, a bilateral foot disability, 
and a joint swelling, pain, and muscle stiffness disability 
or for peripheral neuropathy, is not warranted.

Malaria 

The evidence relating to malaria does not indicate the 
veteran warrants a compensable rating for his malaria 
disability.

The veteran underwent a VA compensation physical examination 
in January 2004.  At that time, he reported that he had two 
recurrences of malaria while he was still in the service, but 
has had no flare-ups since that time.  On examination, the 
veteran had no cervical, supraclavicular, or inguinal 
lymphadenopathy.  The examiner concluded that the veteran 
currently has no residuals of malaria.  As such, the veteran 
does not meet any criteria as set forth earlier herein for a 
compensable rating; thus, a compensable rating is not 
warranted.

The evidence presents no record of extraordinary factors, 
such that the service-connected malaria has markedly 
interfered with the veteran's employment or has required 
frequent hospitalizations.  In the absence of such factors, 
the Board is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1) for service-connected  
malaria.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Scars, Residuals of Shell Fragment Wounds of the Buttock and 
Groin

During the videoconference hearing with the undersigned, the 
veteran, through his representative, challenged the adequacy 
of the January 2004 examination and asserted that a new 
examination is needed to assess the residuals of shell 
fragment wounds of the buttock and groin under DeLuca 
factors.  A review of the record indicates that the veteran 
was afforded a second VA examination, which fully evaluated 
loss of motion and other functional impairment as a residual 
of shell fragment wounds of the buttock and groin.  The 
medical evidence is adequate for rating purposes, but does 
not support a compensable rating.

When the veteran underwent his initial VA examination for 
scars, he reported that a medic attended his shell fragment 
wounds and the wounds resolved within a few days.  He stated 
that his wounds have not bothered him since that time.  There 
is no evidence to contradict his assertions and the Board 
finds his statements quite probative.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (A veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  Notably, earlier examinations in November 1967 
and the January 1968 are consistent with the medical history 
provided, as no scars or pain in the left hip or buttock is 
noted.  

The July 2004 VA examination of the veteran appears to be the 
most probative evidence of the level of disability resulting 
from the veteran's shrapnel wounds to the groin and left 
buttock.  The 2004 VA examiner found no visible scars on the 
veteran's left hip and buttock.  The examination was also 
negative for tissue loss, deformity, inflammation, edema, 
keloid formation, disfigurement, or adherence to underlying 
tissue.  Of particular note, the examiner found no loss of 
motion.   The veteran's subjective complaint included 
fatigue-pain, which is a cardinal sign or symptom of muscle 
disability.  38 C.F.R. § 4.56(c).  No separate evaluation is 
warranted for muscle disability, however, because the 
examiner attributed the veteran's subjective complaints of 
bilateral hip pain to slowly advancing degenerative changes, 
not to the shrapnel wounds.  Interpretation of pelvis X-rays, 
which indicated DISH (diffuse idiopathic skeletal 
hyperostosis), supports the examiner's conclusion.  Thus, the 
examination revealed no basis for a compensable rating.  Any 
opinion that the veteran has asserted as to the cause of his 
pain is not considered competent evidence, as he has no 
medical expertise of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). 

The evidence in this matter discloses no extraordinary 
factors, such as the service-connected residuals of shell 
fragment wounds of the buttock and groin necessitate frequent 
hospitalizations or cause marked interference with 
employment.  Because there is no evidence of extraordinary 
factors, no further consideration is warranted as to the 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. 337 (1996); Floyd, 9 Vet. App. 88 (1996); Shipwash, 8 
Vet. App. 218, 227 (1995).

PTSD

The medical evidence in this matter does not support an 
increased evaluation because it reflects only a moderate 
level of disability as a result of PTSD, as reflected in 
subjective complaints and objective findings.  

The veteran's subjective complaints include intrusive 
thoughts, nightmares, avoidance, sleep disruption, 
hypervigilance,  restriction of social activities, an 
inability to get along with others, and an inability to 
maintain gainful employment.  Objective assessment of the 
veteran's PTSD is limited to two VA examinations.  These 
examinations, done in 2003 and 2004, include GAF (Global 
assessment of functioning scale) scores.  GAF, under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
Ed. 1994) (DSM-IV), reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM-IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2005).  In the instant case, the veteran's GAF scores 
were assessed as 53 in August 2003 and 60 in July 2004.  A 
GAF score of 51 to 60 is for "moderate difficulty in social, 
occupational, or school functioning."  DSM-IV 32, as cited 
in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
remainder of the mental status examinations also reflect no 
greater than a moderate level of disability from PTSD.  In 
this regard, the veteran demonstrated orientation to time, 
place, person and situation, appropriate affect, normal 
speech, normal thought content and processes, intact memory, 
and good abstract thinking.  The primary manifestation of 
PTSD appeared to be emotionality when thinking or talking 
about PTSD; however, the 2003 examiner concluded that the 
veteran has learned to suppress this to a significant degree, 
allowing him to maintain employment.

The medical evidence does not support a rating of 70 or 100 
percent because the veteran's GAF scores indicate moderate 
disability and he appears to function quite well most of the 
time.  In essence the veteran has not shown deficiencies in 
work, judgment, thinking, or mood.  The veteran's 
circumstances do not include participation in school; thus, 
the only deficiency the veteran has demonstrated is in family 
relations, which he described as "strained."  The veteran 
has displayed none of the symptoms given as examples under 
the criteria for a 70 percent rating, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
Consequently, the Board concludes that the veteran's overall 
disability picture indicates no greater than a moderate level 
of disability.  

Notwithstanding the veteran's subjective complaints, the 
evidence fails to substantiate any extraordinary factors, 
such that the service-connected PTSD has markedly interfered 
with his employment or has required frequent 
hospitalizations.  The VA examiners' assessment of the 
veteran's employability supports the conclusion that he has 
not been economically harmed beyond the degree of disability 
anticipated by the 50 percent rating.  Van Hoose, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected PTSD, by itself, has a substantial impact 
upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation 
under the guidelines of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  
 
TDIU

A review of the record indicates the veteran does not meet 
the requirements for TDIU.  Initially, it is essential to 
note the veteran does not meet the percentage requirements 
under 38 C.F.R. § 4.16(a).  His rating for PTSD is continued 
at 50 percent and his service-connected tinnitus is rated at 
10 percent; his noncompensable ratings for malaria and 
residuals of shell fragment wounds to the buttock and groin 
are continued, culminating in a combined rating of 60 
percent.  In this instance, the evidence must show an 
extraordinary circumstance that warrants extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The evidence in this 
case and the veteran's current ratings indicate that PTSD is 
the veteran's most disabling service-connected disability.  

The veteran has given a history of having a 12th grade 
education.  He worked in construction as a laborer before he 
began active service.  While serving on active duty, his 
title was a "laundry, bath and impreg" specialist.  He 
returned to working construction after he left the service.  
Currently, the veteran is self-employed, selling dirt or 
doing excavation.  He reported that he was last employed a 
couple of years ago in construction, but the job did not work 
out.  

The veteran has not asserted that his malaria, tinnitus, or 
residuals of shell fragment wounds have caused an inability 
to maintain gainful employment.  His main contention is that 
he does not get along with people, which is a manifestation 
of his PTSD.  While the veteran may have subjective feelings 
about his ability to get along, objective evidence indicates 
that his problems due to PTSD in a traditional workplace 
would be minimal.  VA examiners who assessed the veteran's 
social and occupational impairment due to PTSD, both found 
that the veteran is capable of maintaining gainful 
employment.  The 2004 examiner opined the veteran's social 
functioning would be adequate to peers and co-workers.  He 
also found the veteran's attention and concentration 
sufficient to do simple and intermediate tasks and his 
ability to adapt to change in environment to be intact.  As 
previously noted, the record presents no extraordinary 
factors due to service-connected PTSD, malaria, tinnitus, or 
residuals of shell fragment wounds.  Because objective 
observations of the veteran have twice led to the conclusion 
that he is capable of employment and the only conflicting 
evidence is the veteran's subjective complaint that he is 
unable to get along with people, the Board finds that a total 
rating for individual unemployability is not warranted.  

The benefit of the doubt doctrine is not for application with 
regard to the claim for TDIU because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, TDIU is not 
warranted.


ORDER

Service connection for hypertension is denied.

Service connection for hearing loss is denied.

Service connection for a bilateral foot disability, to 
include peripheral neuropathy, is denied.

Service connection for a bilateral hip disability, to include 
peripheral neuropathy, is denied.

Service connection for a disability manifested by joint 
swelling, pain, and muscle stiffness, to include peripheral 
neuropathy, is denied.

A compensable rating for malaria is denied. 

An initial compensable rating for scars, residuals of shell 
fragment wounds of the buttock and groin, is denied.

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


REMAND

Heart Disability (Claimed as Cardiac Arrhythmia and Mitral 
Insufficiency)

The veteran's contention is that he currently has a heart 
disability that began while he was actively serving in the 
military or was aggravated in service. 

The record reflects several abnormal findings in service 
pertaining to the veteran's heart.  The veteran's pre-
induction physical examination revealed a grossly irregular 
rhythm.  Interpretation of an electrocardiogram (EKG) 
indicated findings consistent with AS (aortic stenosis), 
including numerous PVC's (premature ventricular contractions, 
possible LVH (left ventricular hypertrophy), and a harsh 
grade 3 systolic murmur.  Further evaluation in service 
resulted in a finding of intraventricular conduction defect 
(delay) in December 1966, a right axis deviation and right 
bundle branch block pattern and a functional heart murmur in 
February 1967.  Post-service, the veteran's heart continued 
to manifest irregularities, as seen on a VA special 
cardiovascular examination in February 1968, which showed 
mitral insufficiency of undetermined etiology and cardiac 
arrhythmia manifested by frequent extra systoles.  

Current evidence, particularly the VA heart examination in 
September 2005, continues to show irregularities in the 
heart, including mild concentric left ventricular hypertrophy 
and right bundle branch block.  Upon request, VA examiners 
have opined whether the current findings are related to the 
veteran's PTSD and malaria, or his heart murmur.  While the 
2005 VA examiner opined that the veteran's mild concentric 
left ventricular hypertrophy is likely due to the veteran's 
history of hypertension (and would therefore not be service-
connected), the examiner does not address the finding of 
possible left ventricular hypertrophy found on the pre-
induction examination or the initial finding of right bundle 
block in service.  Thus, it remains unclear what, if any, 
relationship the current heart irregularities have to those 
abnormal findings in service.  Consequently, the Board finds 
another examination is necessary to determine what abnormal 
findings/
disability pre-existed service; what developed in service, 
and what was "aggravated" in service, (if any as to all).

Skin Condition (Claimed as Chloracne, Growth under Armpits, 
and Jungle Rot)

When the veteran underwent examination in January 2004,  the 
diagnosis was folliculitis-type rash to face, chest, 
forearms, quite possibly chloracne.  The examiner found it 
"highly suspicious" and giving the veteran "the benefit of 
the doubt," concluded that he had chloracne, a skin 
condition resulting from exposure to Agent Orange.  
Unfortunately, in his attempt to apply a legal principle, the 
clinician fails to speak in terms of medical probability.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The VA examiner asserts a 
possibility, which equates to speculation.  See e.g., Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  Since 
the veteran's exposure to herbicides is presumed based on his 
service in Vietnam and the January 2004 VA examination raises 
at least the possibility that he has chloracne, a new 
examination is needed to definitely diagnose the nature and 
etiology of any chronic skin disability present.

Respiratory Disability as a Result of Exposure to Herbicides

The veteran underwent a VA examination to evaluate his claim 
for service connection for a respiratory disability.  After 
examining the veteran, the VA examiner concluded that does 
not have "a true lower respiratory problem."  He does, 
however, indicate that the veteran might have a sinus 
condition.  Unfortunately, the examiner does not evaluate the 
veteran's sinus disability, nor does he opine on whether the 
veteran's sinus problems are related to his service.  A 
review of the veteran's statements makes clear that although 
the veteran's claim has been characterized as service 
connection for a respiratory condition, he attributes his 
sinus disability and recurrent ear infections to his exposure 
to herbicides in service.  An entry from service medical 
records in September 1967 indicates that the veteran 
presented with a complaint of a stuffy nose and was 
prescribed Chlor-Trimeton, a medication used to temporarily 
relieve symptoms of hay fever and other upper respiratory 
allergies.  No further treatment is shown in service; 
however, the veteran reported at a VA compensation 
examination in February 1968 that he had been treated for a 
sinus condition from January to February 1968.  In addition, 
both private and VA treatment records show findings relating 
to sinus congestion and ears infections.  The Board concludes 
from these entries that a VA examination, to ascertain the 
nature and etiology of any current sinus and ear, nose, and 
throat disabilities, is necessary in order to resolve the 
veteran's appeal.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
a heart disability (claimed as cardiac 
arrhythmia and mitral insufficiency), a 
skin condition (claimed as chloracne, 
growth under armpits, and jungle rot),  
and a respiratory disability (claimed as 
sinus/ear disorders).  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule the veteran for a cardiology 
examination to determine the nature and 
etiology of any cardiac disorder found to 
be present.  The claims file should be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to review the 
appropriate records in the file to assist 
with providing an opinion, in particular, 
any echocardiograms and EKG's in service 
medical records, in the VA special 
cardiovascular examination in February 
1968, and recent ECGs and EKG's.  
Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the veteran, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to opine whether the veteran has 
a cardiac disability and whether such 
disability pre-existed service, and , if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability was aggravated during 
service.  The clinician should note that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition, beyond its natural progression, 
versus a temporary flare-up of symptoms.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

3.  Schedule the veteran for a skin 
examination to determine the nature and 
etiology of any skin disability (claimed 
as chloracne, growth under armpits, and 
jungle rot), if present.  The claims file 
must be made available to the examiner, 
and the examiner is requested to confirm 
that pertinent documents therein were 
reviewed.  All tests and studies thought 
necessary by the examiner should be 
performed.

In the examination report, the examiner 
should report whether chloracne is found.  
If a different skin disability is found, 
the examiner should state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) the 
result of, or otherwise etiologically 
related to, an injury or disease that the 
veteran incurred during service.  The 
examiner should state an opinion as to 
when (approximate year and month) the 
disorder(s) in question had their onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

4.  Schedule the veteran for an upper 
respiratory/ear examination to determine 
the nature and etiology of any sinus/ear 
disability (claimed as a respiratory 
disability), if present.  The claims file 
must be made available to the examiner, 
and the examiner is requested to confirm 
that pertinent documents therein were 
reviewed.  All tests and studies thought 
necessary by the examiner should be 
performed.

In the examination report, the examiner 
should report whether an upper 
respiratory/sinus/ear disability is found, 
and should state an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) the result 
of, or otherwise etiologically related to, 
injury or disease that the veteran 
incurred during service.  The examiner 
should state an opinion as to when 
(approximate year and month) the disorders 
in question had their onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

5.  The appellant is advised that failure 
to report for the scheduled examination(s) 
may have adverse consequences to his claims 
as the information requested on the 
examination(s) addresses questions of 
symptomatology that are vital in his 
claims.  38 C.F.R. § 3.655 (2005); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

6.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed above, 
is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claims.

7.  Thereafter, the AMC should readjudicate 
the claims for service connection for a 
heart condition claimed as cardiac 
arrhythmia and mitral insufficiency, a skin 
condition claimed as jungle rot, and a 
respiratory disability claimed as sinus/ear 
disability, as a result of exposure to 
herbicides.  If any of the claims remain 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


